Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US-20200250099-A1), hereinafter Camp, in view of BLACK (CN-110232031-A), hereinafter Black, in further view of Guim(US-20210144517-A1), hereinafter Guim. 

Regarding claim 1, Camp teaches: 
A microprocessor for mitigating side channel attacks, comprising: a memory subsystem configured to receive a load operation that specifies a load address, the memory subsystem comprising: a virtually-indexed, virtually-tagged data cache memory (VIVTDCM) comprising entries that hold translation information; (“Accesses to virtual cache 145 are made using virtual addresses and if the virtual cache hits, e.g., there is a match in the virtual cache 145, then the referenced (mapped) data is supplied.” (44)) 
and a data translation lookaside buffer (DTLB) comprising entries that hold physical address translations and translation information; (“TB 130 stores mappings from virtual memory addresses (VA) to physical memory or real addresses (RA)” (Camp 41)) 
and wherein the memory subsystem is configured to use the translation information of the VIVTDCM to complete execution of the load operation when the load address hits in the VIVTDCM irrespective of whether the translation information is present or absent in the DTLB. (“The translation buffer or TLB is a cache of previously translated addresses. Thus, when a request is received for a memory access that includes an address to be translated, typically the translation buffer or TLB is checked first. If the address is cached in the translation buffer or TLB, then the address is provided to the processor. Otherwise, the received address is translated using one of any number of translation techniques.” (Camp 36)) (“Address translation in a virtual memory system typically incorporates accessing various address translation data structures. Memory 120 includes dynamic address translation structures, such as a page table 121, region table 122, and segment table 123. Page table 121 includes multiple entries that map virtual addresses to real addresses on a page-by-page basis. Likewise, for handling segmentation, segment table 123 includes entries that map effective addresses to virtual addresses on a segment-by-segment basis.” (Camp 40). Camp discusses using other methods other than the TLB for mapping the load operation. 
Camp does not appear to teach  wherein the processor is configured to perform speculative execution of instructions; wherein the processor is configured to execute instructions out of program order; and wherein the memory system is configured to allow non-inclusion with respect to translation information between the VIVTDCM and the DTLB such that, for instances in time, translation information associated with the load address is present in the VIVTDCM and absent in the DTLB; 
However, Black, which is analogous art, teaches a method to protect against side-channel attacks and teach the method further:
wherein the processor is configured to perform speculative execution of instructions; wherein the processor is configured to execute instructions out of program order; (“To compensate for this, the CPU may perform speculative work. Examples of speculative work include starting the execution of instructions along an execution path which may be the wrong path, executing instructions in an order different than program order and prefetching data into the cache prior to the first request for the data.”) (black 0058)
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the system and method of data access of Camp with the speculative cache method of Black. One would be motivated to do so as “Accordingly, it would be advantageous to provide a computer system that reduces cache misses and/or makes cache hits and cache misses efficient relative to their access latency and/or the energy consumed by such memory transactions.”(black 0030). 
The combination of Camp and black do not explicitly disclose and wherein the memory system is configured to allow non-inclusion with respect to translation information between the VIVTDCM and the DTLB such that, for instances in time, translation information associated with the load address is present in the VIVTDCM and absent in the DTLB; However, Guim, in the same field of the endeavor, discloses:
and wherein the memory system is configured to allow non-inclusion with respect to translation information between the VIVTDCM and the DTLB such that, for instances in time, translation information associated with the load address is present in the VIVTDCM and absent in the DTLB; (“In an example, the tree for tracking the pages may be a virtual tree that is managed by a hardware entity (e.g., a FPGA). When a tenant wants to execute a Service A from a given Edge Service Provider the tenant may navigate through the tree hierarchy until reaching the leaf that contains the permissions that the given tenant resource, device, storage, unit of compute, or unit of comms/network is located” “In the case of a translation lookaside buffer (TLB 3110) lookup miss in any of the three layers, (similar to processes for PT), a page walk may be performed to target the increasingly centralized repository (such as with the central office or core of the network) to retrieve the particular permissions of that service for that user (e.g., for service 3150).”(Guim 533) 
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the system and method of data access of Camp with the speculative cache method of Black with the method/system for edge computing of Guim.
One would be motivated to do so “as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits.”(Guim 107)

Regarding claim 2, the combination of Camp, Guim, and Black, hereinafter CGB, teach all of the features with respect to claim 1. Camp further teaches: 
The microprocessor of claim 1, wherein the translation information comprises memory access permission information and/or memory access attributes. (“where the alias table is checked to determine whether the thread or process accessing the virtual cache has permission to access to the alias tag identified in the virtual cache directory”)(Camp 69) 

Regarding claims 7-8, applicant recites limitations of the same or substantially the same scope as claims 1-2. Accordingly, claims 7-8, are rejected in the same or substantially the same manner as claims 1-2, shown above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over CGB in view of Johnson(US-20190114422-A1), hereinafter, John. 

Regarding claim 3, CGB teaches all of the features with respect to claim 1. However, CGB fails to teach The microprocessor of claim 1, wherein an instance in time of the instances in time in which translation information associated with the load address is present in the VIVTDCM and absent in the DTLB is causable by a sequence of events in which: an entry is allocated into the DTLB during execution of a prior load operation executed prior to the load operation, wherein the prior load operation implicates a same cache line as the load address specified by the load operation; an entry is allocated into the VIVTDCM during execution of the prior load operation; and subsequently the entry allocated into the DTLB during execution of the prior load operation is replaced during execution of an intermediate load or store operation executed intermediate the prior load operation and the load operation, wherein the intermediate load or store operation specifies a load address different from the load address specified by the load operation. However, in a similar art, Johnson, teaches a method to prevent the observation of speculative execution, and further teaches: 
The microprocessor of claim 1, wherein an instance in time of the instances in time in which translation information associated with the load address is present in the VIVTDCM and absent in the DTLB is causable by a sequence of events in which: an entry is allocated into the DTLB during execution of a prior load operation executed prior to the load operation, wherein the prior load operation implicates a same cache line as the load address specified by the load operation; (“Later, if another speculative instruction (executing before the prior speculative instruction has been committed) causes a load involving the same cache line(s), they could first be sought in the data cache 712a. Since they would not be in the data cache 712a, they may then be sought in the speculative data cache 714a.”(John 82)) 
an entry is allocated into the VIVTDCM during execution of the prior load operation; (“Since they would not be in the data cache 712a, they may then be sought in the speculative data cache 714a.”(John 82)) 
and subsequently the entry allocated into the DTLB during execution of the prior load operation is replaced during execution of an intermediate load or store operation executed intermediate the prior load operation and the load operation, wherein the intermediate load or store operation specifies a load address different from the load address specified by the load operation. (“For example, in architecture 700, speculative load operations that cause misses in the processor's L1 cache 712 (e.g., data cache 712a) may cause cache line(s) to be streamed from system memory 107 into the speculation buffer(s) 712 (e.g., speculative data cache 714a), rather than into the conventional L1 cache 712 as would be the classic behavior.” (John 79)) 
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the system and method of data access of Camp with the speculative cache method of Black with the method/system for edge computing of Guim with the method to prevent the observation of speculative execution of John. One would be motivated to do so as “This preserves much of the performance benefit of speculative execution, while mitigating against potential speculative side-channel attacks.”(John 73)

Regarding claim 4, CGB teaches all of the features with respect to claim 1. However, CGB fails to teach The microprocessor of claim 1, wherein an instance in time of the instances in time in which translation information associated with the load address is present in the VIVTDCM and absent in the DTLB is causable by a sequence of events in which: the memory subsystem generates a cache line fill request in response to a miss of the load address in the VIVTDCM during execution of a prior load operation executed prior to the load operation, wherein the prior load operation implicates a same cache line as the load address specified by the load operation; the memory subsystem performs a page table walk in response to a miss of the load address in the DTLB during execution of the prior load operation; the page table walk indicates a condition in which the load address specifies a memory location for which a valid address translation does not currently exist or permission to read from the memory location is not allowed; and the memory subsystem, in response to the condition indicated by the page table walk: allocates an entry in the VIVTDCM; and refrains from allocating an entry in the DTLB. However, in a similar art, Johnson, teaches a way to prevent the observation of speculative execution, and further teaches: 
The microprocessor of claim 1, wherein an instance in time of the instances in time in which translation information associated with the load address is present in the VIVTDCM and absent in the DTLB is causable by a sequence of events in which: the memory subsystem generates a cache line fill request in response to a miss of the load address in the VIVTDCM during execution of a prior load operation executed prior to the load operation, wherein the prior load operation implicates a same cache line as the load address specified by the load operation; (“When a memory access operation needs to access a cache line that is not present in the private cache of a core (for example, an L1 data cache 712a miss occurs), the operation may need to obtain a speculative data cache 714a entry in order to hold the data that will be loaded for the operation to make forward progress.”)(John 94)) 
the memory subsystem performs a page table walk in response to a miss of the load address in the DTLB during execution of the prior load operation; (“If the proper mapping does not appear in the TLB, the MU 205 then typically initiates a page table walk.”)(John 45)) 
the page table walk indicates a condition in which the load address specifies a memory location for which a valid address translation does not currently exist or permission to read from the memory location is not allowed; (If the proper mapping is not found in the page table by the page table walk, an exception (e.g., page fault) may be raised, and the MU 205 may stall on the operation until the retire unit 208 instructs it to commit the operation”) (John 45) 
and the memory subsystem, in response to the condition indicated by the page table walk: allocates an entry in the VIVTDCM; (“if a TLB lookup by a speculatively-executed operation misses, then a page table walk might be performed to locate a virtual to physical address mapping.”) (John 81) 
and refrains from allocating an entry in the DTLB. (“Rather than storing this mapping in the TLB 711a, however, the mapping could instead be stored in the speculative TLB 714b until it is known if the operation should be committed (in which case the entry could be moved to the TLB 711a) or cancelled (in which case the entry could be discarded/voided in the speculative TLB 714b).”) (John 0081)
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the system and method of data access of Camp with the speculative cache method of Black with the method/system for edge computing of Guim with the method to prevent the observation of speculative execution of John.
One would be motivated to do so as “This preserves much of the performance benefit of speculative execution, while mitigating against potential speculative side-channel attacks.”(John 73)


Regarding claims 9-10, applicant recites limitations of the same or substantially the same scope as claims 3-4. Accordingly, claims 9-10, are rejected in the same or substantially the same manner as claims 3-4, shown above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CGB and John, hereinafter CGBJ, in view of Peinado(US-20120159103-A1), hereinafter Pein.  

Regarding claim 5, the combination of CGB and John, hereinafter CGBJ, teach all of the features with regards to claim 1 and 4. However, CGBJ does not appear to teach The microprocessor of claim 4, wherein the entry allocated in the VIVTDCM indicates that the entry is without valid data. In an analogous art, Pein teaches a method of protecting memory and further teaches: 
The microprocessor of claim 4, wherein the entry allocated in the VIVTDCM indicates that the entry is without valid data. (“If valid flag 306 is a "1," this means that the corresponding page of virtual memory is "valid" and is actually physically stored in memory 103. In contrast, if valid flag 306 is "0," this means that there is no physical page for the corresponding virtual page, i.e., that the table entry is invalid.” (Pein 0033)) 

Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the system and method of data access of Camp with the speculative cache method of Black with the method/system for edge computing of Guim with the method to prevent the observation of speculative execution of John with the technique to provide stealth memory of Pein. One would be motivated to do so as “This is because a shortage of physical memory can result in repeatedly swapping from physical memory to permanent storage. Thus, under circumstances where there is a shortage of physical memory, it may be beneficial for stealth memory monitor 104 to use technique (2), because this technique frees up some physical memory relative to technique (1).”(Pein 0093).

Regarding claim 6, the combination of CGB and John, hereinafter CGBJ, teach all of the features with regards to claim 1 and 4. However, CGBJ does not appear to teach The microprocessor of claim 4, wherein the entry allocated in the VIVTDCM indicates that the entry is without valid data. In an analogous art, Pein teaches a method of protecting memory and further teaches: 
The microprocessor of claim 4, wherein the entry allocated in the VIVTDCM specifies a type of architectural exception to be raised by the processor in response to execution of the load operation. (“If the proper mapping does not appear in the TLB, the MU 205 then typically initiates a page table walk. If the proper mapping is not found in the page table by the page table walk, an exception (e.g., page fault) may be raised”)(Pein 45)) 

Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the system and method of data access of Camp with the speculative cache method of Black with the method/system for edge computing of Guim with the method to prevent the observation of speculative execution of John with the technique to provide stealth memory of Pein. One would be motivated to do so as “This is because a shortage of physical memory can result in repeatedly swapping from physical memory to permanent storage. Thus, under circumstances where there is a shortage of physical memory, it may be beneficial for stealth memory monitor 104 to use technique (2), because this technique frees up some physical memory relative to technique (1).”(Pein 0093).

Regarding claims 5-6, applicant recites limitations of the same or substantially the same scope as claims 11-12. Accordingly, claims 11-12, are rejected in the same or substantially the same manner as claims 5-6, shown above.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson(US-20190114422-A1), hereinafter John, in view of Campbell (US-20200250099-A1), hereinafter Camp, in in further view of Johnson of BLACK (CN-110232031-A), hereinafter Black. 

Regarding claim 13, John teaches: 
and wherein the memory subsystem is configured to, in response to detecting that the load address misses both in the data cache memory and in the DTLB: detect a condition in which the load address specifies a location for which a valid address translation does not currently exist or permission to read from the location is not allowed; (If the proper mapping is not found in the page table by the page table walk, an exception (e.g., page fault) may be raised, and the MU 205 may stall on the operation until the retire unit 208 instructs it to commit the operation”) (John 45) 
and refrain from allocating an entry in the DTLB for the missing load address in response to detection of the condition. (“Rather than storing this mapping in the TLB 711a, however, the mapping could instead be stored in the speculative TLB 714b until it is known if the operation should be committed (in which case the entry could be moved to the TLB 711a) or cancelled (in which case the entry could be discarded/voided in the speculative TLB 714b).”(John 81)) 

However, John doesn’t appear to teach A microprocessor for mitigating side channel attacks, comprising: a memory subsystem having a virtually-indexed, virtually-tagged data cache memory and a data translation lookaside buffer (DTLB); wherein the memory subsystem is configured to receive a load operation that specifies a load address; wherein the processor is configured to perform speculative execution of instructions; wherein the processor is configured to execute instructions out of program order; However, in analogous arts, Camp teaches a system/method about data access in virtual cache and teach the method further:
A microprocessor for mitigating side channel attacks, comprising: a memory subsystem having a virtually-indexed, virtually-tagged data cache memory and a data translation lookaside buffer (DTLB); (“Accesses to virtual cache 145 are made using virtual addresses and if the virtual cache hits, e.g., there is a match in the virtual cache 145, then the referenced (mapped) data is supplied.” (Camp 44))
wherein the memory subsystem is configured to receive a load operation that specifies a load address; (“When the data access demand is sent to memory 120, typically the virtual address needs to be translated to a real or physical address. The data corresponding to the data access is retrieved from memory 120 and reloaded into the cache 140, in this example into data virtual cache 142, and the virtual cache directory is updated.”(Camp 43))
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the method to prevent the observation of speculative execution of John with the system and method of data access of Camp “it increases processor performance by permitting multiple processes or threads to hit concurrently in a virtual cache if they have the same virtual address, same physical address, but different context tags”(Camp 74). 
The combination of John and Camp does not explicitly disclose wherein the processor is configured to perform speculative execution of instructions; wherein the processor is configured to execute instructions out of program order;. However, Black, in the same or in a similar field of endeavor, discloses:
wherein the processor is configured to perform speculative execution of instructions; wherein the processor is configured to execute instructions out of program order; (“To compensate for this, the CPU may perform speculative work. Examples of speculative work include starting the execution of instructions along an execution path which may be the wrong path, executing instructions in an order different than program order and prefetching data into the cache prior to the first request for the data.”(Black 0058) 
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the method to prevent the observation of speculative execution of John with the system and method of data access of Camp with the speculative cache method of Black. One would be motivated to do so as “Accordingly, it would be advantageous to provide a computer system that reduces cache misses and/or makes cache hits and cache misses efficient relative to their access latency and/or the energy consumed by such memory transactions.”(black 0030).

Regarding claim 15, the combination of John, Camp, and Black, hereinafter JCB, teach all of the features with respect to claim 13. John further teaches: 
The microprocessor of claim 13, wherein the memory subsystem is further configured to, in response to detecting that the load address misses in the data cache memory and in response to detecting the condition: allocate an entry in the data cache memory that includes information specifying a type of architectural exception to be raised by the processor in response to execution of the load operation. (“If the proper mapping does not appear in the TLB, the MU 205 then typically initiates a page table walk. If the proper mapping is not found in the page table by the page table walk, an exception (e.g., page fault) may be raised”) (John 45)) 

Regarding claims 18 and 20, applicant recites limitations of the same or substantially the same scope as claims 13 and 15. Accordingly, claims 18 and 20, are rejected in the same or substantially the same manner as claims 13 and 15, shown above.


Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over JCB in view of Peinado (US 20120159103 A1), hereinafter Pein.  

Regarding claim 14, JCB teaches all of the features with respect to claim 11. However, JCB fails to teach The microprocessor of claim 13, wherein the memory subsystem is further configured to, in response to detecting that the load address misses in the data cache memory and in response to detecting the condition: allocate an entry in the data cache memory that includes an indication that the entry is without valid data.  However, in an analogous art, Pein teaches a method of protecting memory and further teaches:
The microprocessor of claim 13, wherein the memory subsystem is further configured to, in response to detecting that the load address misses in the data cache memory and in response to detecting the condition: allocate an entry in the data cache memory that includes an indication that the entry is without valid data. (“If valid flag 306 is a "1," this means that the corresponding page of virtual memory is "valid" and is actually physically stored in memory 103. In contrast, if valid flag 306 is "0," this means that there is no physical page for the corresponding virtual page, i.e., that the table entry is invalid.” (Pein 0033)) 

Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the method to prevent the observation of speculative execution of John with the system and method of data access of Camp with the speculative cache method of Black with the technique to provide stealth memory of Pein. One would be motivated to do so as “This is because a shortage of physical memory can result in repeatedly swapping from physical memory to permanent storage. Thus, under circumstances where there is a shortage of physical memory, it may be beneficial for stealth memory monitor 104 to use technique (2), because this technique frees up some physical memory relative to technique (1).”(Pein 0093).

Regarding claim 19, applicant recites limitations of the same or substantially the same scope as claim 14. Accordingly, claim 19, is rejected in the same or substantially the same manner as claim 14, shown above.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over JCB in view of Idleman (US 5371855 A), hereinafter Idle. 

Regarding claim 16, JCB teaches all of the features with respect to claims 13 and 15. JCB further teaches: 
The microprocessor of claim 15, wherein the memory subsystem is further configured to, in response to detecting that the load address misses in the data cache memory: generate a cache line fill request; (“If an address translation is obtained, the MU 205 might (2) proceed to probe and fill the cache and potentially perform a read. If the operation is a write, the MU 205 might”(John 48)) 
However, JCB does not appear to teach and allocate the entry in the data cache memory further in response to a return of the fill request that includes information that enables the detection of the condition and the type of architectural exception to be raised. However, Idle, in an analogous art teaches a data processing system and further teaches:
and allo	cate the entry in the data cache memory further in response to a return of the fill request that includes information that enables the detection of the condition and the type of architectural exception to be raised. (“The basic tasks of the disc cache control microprocessor 50 are: (1) respond to control and data transfer commands from the cache CTL interface 78 of FIG. 6, (2) maintain a directory of data available presently within the cache memory 54 of FIGS. 5 and 7b (described below), (3) control and fill the cache memory 54 with the disc drive data most likely to be required (described below), (4) perform error detection and recovery procedures, and (5) communicate performance data to load/monitor microprocessor 52.”(Idle Col 7, rows 18-29)) 
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the method to prevent the observation of speculative execution of John with the system and method of data access of Camp with the speculative cache method of Black with the technique to provide stealth memory of Pein with the data processing system of Idle. One would be motivated to do so as it allows the disc cache control microprocessor to operate on its own and perform basic task (see at col 7, rows 6-29). 

Regarding claim 21, applicant recites limitations of the same or substantially the same scope as claim 16. Accordingly, claim 21, is rejected in the same or substantially the same manner as claim 16, shown above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of JCB and Idle, hereinafter JCBI, in view of Kodalapura (US-10116436-B1), hereinafter Kod. 
Regarding claim 17, JCBI teaches all of the following with respect to claims 13, 15-16. JCBI does not appear to teach The microprocessor of claim 16, wherein the return of the fill request is without cache line data implicated by the missing load address. However, in an analogous art, Kod teaches techniques for detecting and preventing memory attacks and further teaches: 
The microprocessor of claim 16, wherein the return of the fill request is without cache line data implicated by the missing load address.  (“For example, in some embodiments, the memory monitor may determine whether data, such as trusted data, has been evicted from a cache by another process (for instance, an attacker process) and/or whether a process attempts to load its own data in the cache (for instance, to fill the cache with its own data). The memory monitor may operate to perform various attack prevention processes, including, without limitation, storing the evicted trusted data, performing a writeback invalidate operation before the trusted data is reloaded (from system memory) into the cache, write the stored trusted data into the cache, and/or the like.”(Kod col 3, rows 36-47)) 
Furthermore, it would have been obvious for one skilled in the art,
before the effective filing date of the claimed invention, to modify the method to prevent the observation of speculative execution of John with the system and method of data access of Camp with the speculative cache method of Black with the technique to provide stealth memory of Pein with the data processing system of Idle with the techniques for detecting and preventing memory attacks of Kod. One would be motivated to do so as the invention describes various methods of blocking a malicious actor from retrieving valuable data (col 1-2, rows 56-17). 

Regarding claim 22, applicant recites limitations of the same or substantially the same scope as claim 17. Accordingly, claim 22, are rejected in the same or substantially the same manner as claim 17, shown above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499